Citation Nr: 0317870	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic acquired left 
eye disorder, to include as secondary to service-connected 
skin disability currently rated as eczema of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

The current appeal arose from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  



The RO, in pertinent part, denied entitlement to service 
connection for a left eye disorder, to include as secondary 
to service-connected eczema of the hands.

In June 2002 the RO denied entitlement to an evaluation in 
excess of 10 percent for service-connected eczema of the left 
eye.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The Board construes the service representative's March 2003 
informal hearing presentation as including a notice of 
disagreement with the RO's June 2002 denial of the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for his service-connected eczema of the hands.  Where there 
has been an initial RO adjudication of a claim and a notice 
of disagreement (NOD) as to its denial, the claimant is 
entitled to a Statement of the Case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

In his March 2003 informal hearing presentation, the service 
representative raised the issue of entitlement to service 
connection for a skin disorder or disorders in view of the 
comments made by the VA physician who conducted an 
examination of the veteran in April 2002.  


A review of that examination report discloses that the 
examiner may have suggested that the veteran's environmental 
occupational exposure caused the development of skin 
disorders for which service connection has not been granted.

The Board construes the issue of entitlement to service 
connection for additional skin disorders as inextricably 
intertwined with the prepared and certified issue of 
entitlement to service connection for a chronic acquired 
disorder of the left eye to include as secondary to service-
connected eczema of the hands.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In view of the need to remand the case to the RO for 
accomplishment of additional adjudicative and procedural 
actions, it is clear that further development of the claim 
must be undertaken pursuant thereto.  

In this regard, additional treatment reports must be obtained 
and associated with the claims file, and the veteran must be 
afforded examinations by specialists in dermatology and 
ophthalmology.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107) (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:





1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C. 
§ 5103A(b)(c).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records from the VA Medical 
Center/Outpatient clinic in Memphis, 
Tennessee.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  The RO should arrange for the veteran 
to be examined by a VA medical board 
composed of specialists in dermatology 
and ophthalmology, or on a fee basis if 
necessary, for the purpose of 
ascertaining whether the veteran has any 
additional skin disorder(s), to include 
Raynaud's phenomenon versus disease as 
the result of environmental occupational 
exposure to include metals and toxic 
liquids during his service in World War 
II, and whether any such disorder(s) 
caused the development of any chronic 
acquired disorder(s) in the left eye 
found to be present.

The claims file and separate copies of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The medical 
specialists must annotate their 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

The dermatologist must be requested to 
provide an opinion as to whether any 
additional skin disorders found on 
examination, to include Raynaud's 
phenomenon versus disease, is/are related 
to the veteran's environmental 
occupational exposures in World War II 
service, or if preexisting service, 
was/were aggravated thereby.

The ophthalmologist must be requested to 
express an opinion as to the etiology of 
any left eye disorder(s) found on 
examination.  

Such opinion must take into consideration 
whether any left eye disorder(s) found on 
examination is/are related to service on 
any basis, to include as secondary to any 
skin disorder(s) determined to be 
present.  If no causal relationship is 
shown to exist between any skin 
disorder(s) the veteran has and the 
development of any left eye disorders 
found present, the ophthalmologist must 
express an opinion as to whether any left 
eye disorder(s) found on examination 
is/are aggravated by the service-
connected eczema of the hands, and any 
other skin disorder(s) determined to be 
related to the veteran's service.  If 
such aggravation is found to exist, the 
ophthalmologist must the address the 
following medical issues:

1.  The baseline manifestations which are 
due to the effects of any left eye 
disorder(s) found on examination;

2.  The increased manifestation which, in 
the ophthalmologist's opinion, are 
proximately due to service-connected 
eczema of the hands and any skin 
disorder(s) determined to be due to 
service based on medical considerations; 
and

3.  The medical considerations supporting 
an opinion that increased manifestations 
of any left eye disorder(s) found on 
examination are proximately due to 
service-connected eczema of the hands and 
any other skin disorder(s) determined to 
be related to service.

The examiners must correlate all studies, 
and any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.



5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  The RO should issue an SOC in 
response to the March 2003 NOD with the 
June 2002 denial of entitlement to an 
increased evaluation for service-
connected eczema of the hands.  

The veteran and his representative must 
be advised of the need to timely file a 
substantive appeal if appellate review is 
desired.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issues of entitlement to service 
connection for a skin disorder(s), and 
for a left eye disorder including as 
secondary to service-connected eczema of 
the hands and any other disorder 
determined to be due to service.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


